                                      1   E. LEIF REID
                                          Nevada Bar No. 5750
                                      2   LReid@LRRC.com
                                          JOSH M. REID
                                      3   Nevada Bar No. 7497
                                          JReid@LRRC.com
                                      4   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Parkway, Suite 600
                                      5   Las Vegas, NV 89169
                                          Telephone: (702) 949-8200
                                      6   Facsimile: (702) 949-8398
                                      7   SVEND A. BRANDT-ERICHSEN
                                          Admitted Pro Hac Vice
                                      8   sbrandterichsen@nossaman.com
                                          NOSSAMAN LLP
                                      9   719 Second Avenue
                                          Suite 1200
                                     10   Seattle, WA 98104
                                          Telephone: (206) 395-7630
                                     11
                                          Attorneys for Intervenor
3993 Howard Hughes Pkwy, Suite 600




                                     12   Ioneer USA Corporation

                                     13
                                                                       UNITED STATES DISTRICT COURT
Las Vegas, NV 89169-5996




                                     14
                                                                               DISTRICT OF NEVADA
                                     15
                                          CENTER FOR BIOLOGICAL DIVERSITY,                        Case No.:    2:19-cv-01915-GMN-EJY
                                     16
                                                                 Plaintiff,
                                     17                                                           STIPULATED AGREEMENT AND
                                                                                                  EXTENSION OF DEADLINES [ECF
                                          vs.
                                     18                                                           NO. 13]
                                          UNITED STATES BUREAU OF LAND                            (FIRST REQUEST)
                                     19   MANAGEMENT,
                                     20                          Defendant.

                                     21

                                     22            Plaintiff Center for Biological Diversity (“the Center”), Federal Defendant United States
                                     23   Bureau of Land Management (“BLM”), and Prospective Intervenor Ioneer USA Corporation
                                     24   (“Ioneer”) (collectively the “Parties”) agree and stipulate as follows:
                                     25            WHEREAS, Ioneer filed an Unopposed Motion to Intervene [ECF No. 11] on November
                                     26   5, 2019.
                                     27            WHEREAS, the Parties previously submitted a Stipulated Agreement and Briefing
                                     28   Schedule for Motion for Preliminary Injunction and [Proposed] Order [ECF No. 9], whereby: (1)

                                          109750315.5
                                      1   Ioneer represented it would not conduct any additional ground disturbing activities pursuant to the

                                      2   Rhyolite Ridge Exploration Project (Notice NVN-097202) or the South Infill Exploration Project

                                      3   (Notice NVN-097262) for the next 35 days, from November 5, 2019 to December 10, 2019; (2)

                                      4   Ioneer represented the only activities that will be conducted by Ioneer during those next 35 days

                                      5   would be continued work on two water bores that are already in place and during the course of

                                      6   conducting those activities, Ioneer would continue to comply with the existing requirements of the

                                      7   Notices NVN-097202, and NVN-097262 and any applicable statues and regulations; (3) the

                                      8   Center represented that it would not file a motion for a temporary restraining order during the

                                      9   same time period; and (4) the Center represented it would not oppose a motion to intervene in this

                                     10   case by Ioneer. The agreement further provided a briefing schedule such that the Center would file

                                     11   its motion for a preliminary injunction on or before November 5, 2019, the BLM and Ioneer
3993 Howard Hughes Pkwy, Suite 600




                                     12   would file their responses on or before November 19, 2019, and the Center would file its reply on

                                     13   or before November 26, 2019.
Las Vegas, NV 89169-5996




                                     14            WHEREAS, the Parties agree to an extension of the previous deadlines [ECF No. 13],

                                     15   such that Ioneer represents it will not conduct any additional ground disturbing activities pursuant

                                     16   to the Rhyolite Ridge Exploration Project (Notice NVN-097202) or the South Infill Exploration

                                     17   Project (Notice NVN-097262), from November 5, 2019 to January 10, 2020;

                                     18            WHEREAS, Ioneer represents the only activities that will be conducted by Ioneer during

                                     19   this November 15, 2019, to January 10, 2020, time period, will be continued work on two water

                                     20   bores that are already in place. During the course of conducting these activities, Ioneer will

                                     21   continue to comply with the existing requirements of the Notices NVN-097202, and NVN-097262

                                     22   and any applicable statues and regulations.

                                     23            WHEREAS, the Center represents that it will not file a motion for a temporary restraining

                                     24   order during this November 15, 2019, to January 10, 2020, time period.

                                     25            THEREFORE, the Parties agree and stipulate:
                                     26            1.     The BLM and Ioneer (if granted intervention) will file their responses to the
                                     27   Center’s motion for a preliminary injunction on or before December 3, 2019.
                                     28            2.     The Center will file its reply brief on or before December 17, 2019.

                                                                                           2
                                          109750315.5
                                      1            3.    The Parties respectfully request that the Court set an argument date on the Center’s
                                      2   motion for a preliminary injunction as early thereafter as possible.
                                      3            4.    If Ioneer decides to proceed with additional ground disturbing activities after the
                                      4   November 15, 2019, to January 10, 2020, time period but prior to the Court’s resolution of the
                                      5   Center’s motion for a preliminary injunction, the Center will likely file a motion for a temporary
                                      6   restraining order at that time.
                                      7   DATED this 15th day of November, 2019.
                                      8    /s/ E. Leif Reid                                      /s/ Michelle-Ann Williams
                                          E. LEIF REID                                           JEAN E. WILLIAMS
                                      9   Nevada Bar No. 5750                                    Deputy Assistant Attorney General
                                          JOSH M. REID                                           MICHELLE-ANN C. WILLIAMS
                                     10   Nevada Bar No. 7497                                    Trial Attorney (MD Bar)
                                          LEWIS ROCA ROTHGERBER CHRISTIE LLP                     U.S. Department of Justice
                                     11   3993 Howard Hughes Pkwy, Suite 600                     Environment & Natural Resources Division
                                                                                                 Natural Resources Section
3993 Howard Hughes Pkwy, Suite 600




                                          Las Vegas, Nevada 89169
                                     12                                                          Ben Franklin Station, P.O. Box 7611
                                          SVEND A. BRANDT-ERICHSEN                               Washington, D.C. 20044-7611
                                     13   Admitted Pro Hac Vice
Las Vegas, NV 89169-5996




                                          NOSSAMAN LLP                                           Counsel for Federal Defendants
                                     14   719 Second Avenue, Suite 1200
                                          Seattle, WA 98104
                                     15
                                          Counsel for Intervenor
                                     16   Ioneer USA Corporation
                                     17
                                          /s/ Allison N. Melton
                                     18   Allison N. Melton (CO Bar No. 45088)
                                          Center for Biological Diversity
                                     19   P.O. Box 3024
                                          Crested Butte, CO 81224
                                     20   (970) 309-2008
                                          amelton@biologicaldiversity.org
                                     21   (admitted pro hac vice)
                                     22   Counsel for Plaintiff
                                     23
                                          IT IS SO ORDERED:
                                     24

                                     25
                                          UNITED STATES MAGISTRATE JUDGE
                                     26
                                     27
                                          DATED: November 18, 2019
                                     28

                                                                                           3
                                          109750315.5
